
	
		II
		111th CONGRESS
		1st Session
		S. 908
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Bayh (for himself,
			 Mr. Kyl, Mr.
			 Lieberman, Ms. Mikulski,
			 Mr. Wyden, Mr.
			 Vitter, Mr. Burr,
			 Mr. Feingold, Mr. Thune, Ms.
			 Stabenow, Mr. Menendez,
			 Ms. Collins, Mr. Brownback, Mr.
			 Johanns, Mrs. Boxer,
			 Mr. Cardin, Mr.
			 Risch, Mrs. Murray,
			 Mr. Graham, Ms.
			 Landrieu, Mr. Schumer,
			 Mr. Bond, Mr.
			 Inhofe, Ms. Klobuchar, and
			 Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Iran Sanctions Act of 1996 to enhance United
		  States diplomatic efforts with respect to Iran by expanding economic sanctions
		  against Iran.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Refined Petroleum Sanctions
			 Act.
		2.Findings; sense
			 of Congress
			(a)FindingsCongress finds the following:
				(1)The illicit
			 nuclear activities of the Government of Iran represent a serious threat to the
			 security of the United States and our allies in Europe, the Middle East, and
			 around the world.
				(2)The United States
			 and the international community have a vital interest in working together to
			 prevent the Government of Iran from acquiring a nuclear weapons
			 capability.
				(3)The international
			 community, acting through the International Atomic Energy Agency and the United
			 Nations, has already adopted a range of sanctions designed to encourage the
			 Government of Iran to cease its unlawful nuclear activities and comply with its
			 obligations under the Treaty on Non-Proliferation of Nuclear Weapons (commonly
			 known as the Nuclear Non-Proliferation Treaty).
				(4)As a presidential
			 candidate, then-Senator Obama stated that additional sanctions, especially
			 those targeting Iran’s dependence on imported refined petroleum, may help to
			 persuade the Government of Iran to abandon its illicit nuclear
			 activities.
				(5)On October 7,
			 2008, then-Senator Obama stated, Iran right now imports gasoline, even
			 though it’s an oil producer, because its oil infrastructure has broken down. If
			 we can prevent them from importing the gasoline that they need and the refined
			 petroleum products, that starts changing their cost-benefit analysis. That
			 starts putting the squeeze on them..
				(6)On June 4, 2008,
			 then-Senator Obama stated, We should work with Europe, Japan, and the
			 Gulf states to find every avenue outside the UN to isolate the Iranian
			 regime—from cutting off loan guarantees and expanding financial sanctions, to
			 banning the export of refined petroleum to Iran..
				(7)Our allies in the
			 international community have expressed support for additional sanctions should
			 the Government of Iran fail to verifiably suspend its illicit nuclear
			 activities.
				(8)On March 17,
			 2009, British Prime Minister Gordon Brown stated, [L]et me be equally
			 clear that Iran’s current nuclear program is unacceptable. Iran has concealed
			 nuclear activities, refused to cooperate with the IAEA, and flouted UN Security
			 Council Resolutions. Its refusal to play by the rules leads us to view its
			 nuclear program as a critical proliferation threat. Iran therefore faces a
			 clear choice—continue in this way and face further and tougher sanctions, or
			 change to a UN overseen civil nuclear energy program that will bring the
			 greatest benefits to its citizens..
				(9)On February 7,
			 2009, British Foreign Secretary David Miliband stated, We welcome US
			 willingness to talk to Iran. But if Iran doesn't respond we will need to be
			 ready to impose much tougher sanctions, even if that imposes costs on us here
			 in Europe. In this instance, nuclear security must come above commercial
			 interests..
				(10)On February 7,
			 2009, German Chancellor Angela Merkel stated, Let me be quite clear. We
			 have offered to enter into negotiations with Iran and we want a diplomatic
			 solution. These offers are on the table. … We’re prepared to travel along this
			 road together, but we are also prepared to consider tougher sanctions should
			 there be no progress. It’s imperative that we prevent Iran from acquiring
			 nuclear weapons..
				(11)On June 23,
			 2008, French President Nicolas Sarkozy stated, So that things are clear
			 and there is no ambiguity, I want to say that Iran’s military nuclear program
			 demands an extremely firm response by the entire international community. …
			 France is determined to pursue with her partners a policy of increasingly tough
			 sanctions until there is a shift in position..
				(12)The serious and
			 urgent nature of the threat from Iran demands that the United States work
			 together with our allies to do everything possible—diplomatically, politically,
			 and economically—to prevent Iran from acquiring a nuclear weapons
			 capability.
				(b)Sense of
			 CongressIt is the sense of
			 the Congress that—
				(1)the United States
			 should continue to support diplomatic efforts in the International Atomic
			 Energy Agency and the United Nations Security Council to end Iran’s illicit
			 nuclear activities;
				(2)diplomatic
			 efforts with Iran are more likely to be effective if the President is empowered
			 with the explicit authority to impose additional sanctions on the Government of
			 Iran;
				(3)it should be the
			 policy of the United States to encourage foreign governments to direct
			 state-owned entities to cease all investment in, and support of, Iran’s energy
			 sector and all exports of refined petroleum products to Iran;
				(4)it should be the
			 policy of the United States to encourage foreign governments to require private
			 entities based in their territories to cease all investment in, and support of,
			 Iran’s energy sector and all exports of refined petroleum products to
			 Iran;
				(5)the President is
			 urged to impose sanctions on the Central Bank of Iran and any other Iranian
			 bank or financial institution engaged in proliferation activities or support of
			 terrorist groups;
				(6)the Department of
			 the Treasury should continue to work with our allies to take appropriate
			 measures to protect the international financial system from deceptive and
			 illicit practices by Iranian banks and financial institutions involved in
			 proliferation activities or support of terrorist groups;
				(7)the concerns of
			 the United States regarding Iran are strictly the result of the actions of the
			 Government of Iran; and
				(8)the people of the
			 United States—
					(A)have feelings of
			 friendship for the people of Iran;
					(B)regret that
			 developments in recent decades have created impediments to that friendship;
			 and
					(C)hold the people
			 of Iran, their culture, and their ancient and rich history in the highest
			 esteem.
					3.Amendments to
			 the Iran Sanctions Act of 1996
			(a)Expansion of
			 sanctionsSection 5(a) of the Iran Sanctions Act of 1996
			 (50 U.S.C.
			 1701 note) is amended to read as follows:
				
					(a)Sanctions with
				respect to the development of petroleum resources of Iran and exportation of
				refined petroleum to Iran
						(1)Development of
				petroleum resources of Iran
							(A)InvestmentExcept as provided in subsection (f), the
				President shall impose 2 or more of the sanctions described in paragraphs (1)
				through (6) of section 6(a) if the President determines that a person has, with
				actual knowledge, on or after the date of this Act, made an investment of
				$20,000,000 or more (or any combination of investments of at least $5,000,000
				each, which in the aggregate equals or exceeds $20,000,000 in any 12-month
				period), that directly and significantly contributed to the enhancement of
				Iran’s ability to develop petroleum resources of Iran.
							(B)Production of
				refined petroleum resourcesExcept as provided in subsection (f),
				the President shall impose the sanctions described in section 6(b) (in addition
				to any sanctions imposed under subparagraph (A)) if the President determines
				that a person has, with actual knowledge, on or after the date of the enactment
				of the Iran Refined Petroleum Sanctions
				Act, sold, leased, or provided to Iran any goods, services,
				technology, information, or support that would allow Iran to maintain or expand
				its domestic production of refined petroleum resources, including any
				assistance in refinery construction, modernization, or repair.
							(2)Exportation of
				refined petroleum resources to IranExcept as provided in
				subsection (f), the President shall impose the sanctions described in section
				6(b) if the President determines that a person has, with actual knowledge, on
				or after the date of the enactment of the Iran Refined Petroleum Sanctions Act,
				provided Iran with refined petroleum resources or engaged in any activity that
				could contribute to the enhancement of Iran’s ability to import refined
				petroleum resources, including—
							(A)providing ships
				or shipping services to deliver refined petroleum resources to Iran;
							(B)underwriting or
				otherwise providing insurance or reinsurance for such activity; or
							(C)financing or
				brokering such
				activity.
							.
			(b)Description of
			 sanctionsSection 6 of such Act is amended—
				(1)by striking
			 The sanctions to be imposed on a sanctioned person under section 5 are
			 as follows: and inserting the following:
					
						(a)In
				generalThe sanctions to be imposed on a sanctioned person under
				subsections (a)(1)(A) and (b) of section 5 are as
				follows:
						;
				and
				(2)by adding at the
			 end the following:
					
						(b)Additional
				sanctionsThe sanctions to be imposed on a sanctioned person
				under paragraphs (1)(B) and (2) of section 5(a) are as follows:
							(1)Foreign
				exchangeThe President shall, under such regulations as the
				President may prescribe, prohibit any transactions in foreign exchange by the
				sanctioned person.
							(2)Banking
				transactionsThe President shall, under such regulations as the
				President may prescribe, prohibit any transfers of credit or payments between,
				by, through, or to any financial institution, to the extent that such transfers
				or payments involve any interest of the sanctioned person.
							(3)Property
				transactionsThe President shall, under such regulations as the
				President may prescribe, prohibit any acquisition, holding, withholding, use,
				transfer, withdrawal, transportation, importation, or exportation of, dealing
				in, or exercising any right, power, or privilege with respect to, or
				transactions involving, any property in which the sanctioned person has any
				interest by any person, or with respect to any property, subject to the
				jurisdiction of the United
				States.
							.
				(c)Presidential
			 waiverSection 9(c)(2) of such Act is amended by amending
			 subparagraph (C) to read as follows:
				
					(C)an estimate of
				the significance of the provision of the items described in paragraph (1) or
				(2) of section 5(a) or section 5(b) to Iran’s ability to develop its petroleum
				resources, enhance its ability to import refined petroleum resources, or
				develop its weapons of mass destruction or other military capabilities (as the
				case may be);
				and
					.
			(d)Reports on
			 United States efforts To curtail certain business transactions relating to
			 IranSection 10 of such Act is amended by adding at the end the
			 following:
				
					(d)Reports on
				certain business transactions relating to Iran
						(1)In
				generalNot later than 90
				days after the date of the enactment of the Iran Refined Petroleum Sanctions Act, and
				every 6 months thereafter, the President shall submit a report to the
				appropriate congressional committees regarding any person who has—
							(A)provided Iran with refined petroleum
				resources;
							(B)engaged in any
				activity that could contribute to the enhancement of Iran’s ability to import
				refined petroleum resources; or
							(C)sold, leased, or provided to Iran any
				goods, services, or technology that would allow Iran to maintain or expand its
				domestic production of refined petroleum resources.
							(2)DescriptionFor each activity set forth in
				subparagraphs (A) through (C) of paragraph (1), the President shall provide a
				complete and detailed description of such activity, including—
							(A)the date or dates
				of such activity;
							(B)the name of any
				persons who participated or invested in or facilitated such activity;
							(C)the United States
				domiciliary of the persons referred to in subparagraph (B);
							(D)any Federal
				Government contracts to which the persons referred to in subparagraph (B) are
				parties; and
							(E)the steps taken
				by the United States to respond to such activity.
							(3)Form of
				reports; publicationThe
				reports required under this subsection shall be—
							(A)submitted in unclassified form, but may
				contain a classified annex; and
							(B)published in the Federal
				Register.
							.
			(e)Clarification
			 and expansion of definitionsSection 14 of such Act is
			 amended—
				(1)in paragraph
			 (13)(B)—
					(A)by inserting
			 financial institution, insurer, underwriter, guarantor, any other
			 business organization, including any foreign subsidiary, parent, or affiliate
			 of such a business organization, after trust,;
			 and
					(B)by inserting
			 , such as an export credit agency before the semicolon at the
			 end; and
					(2)in paragraph
			 (14), by striking petroleum and natural gas resources and
			 inserting petroleum, petroleum by-products, oil or liquefied natural
			 gas, oil or liquefied natural gas tankers, and products used to construct or
			 maintain pipelines used to transport oil or liquefied natural
			 gas.
				(f)Conforming
			 amendmentSection 4 of such Act is amended—
				(1)in subsection
			 (b)(2), by striking (in addition to that provided in subsection
			 (d)); and
				(2)by striking
			 subsection (d).
				
